We declined to consider the statement of facts because not approved by the trial judge. Appellant files a motion for rehearing signed by one of his counsel who affirms that he was ill "at the time," and did not know until after the record was filed in this court that the statement of facts was not approved by the trial judge.
The affidavit is very indefinite, and probably too general for consideration, but our attention is attracted by the fact that another attorney of experience and ability appears from the record to have been connected with the trial. His name is signed to the exceptions to the court's charge, also to a special charge which was refused, and it seems he appeared in the motion for new trial, and his name is attached to the bills of exception. There is no attempt by affidavit or otherwise to show any reason why this attorney did not see that the statement of facts was properly attested. The only question raised is that we should have considered the statement of facts. *Page 436 
The moion for rehearing will be overruled.
Overruled.